Citation Nr: 1447776	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  13-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1950 to November 1953.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Oakland, California Department of Veterans Affairs Regional Office (RO). 

The Board has not only reviewed the Veteran's "VBMS" file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An August 2013 letter from a private psychologist suggests that subsequent to the Veteran's June 2011 VA examination, she began receiving regular private treatment for her PTSD.  Records of this treatment are not currently associated with the claims file and as such, the Board is unable to determine whether the June 2011 VA examination report is an accurate reflection of the severity of the Veteran's PTSD symptoms.  Therefore, remand is necessary in order for efforts to be made to obtain any outstanding mental health treatment records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to complete a release authorizing VA to request her treatment records from Dr. V.G., her private psychologist.  If she does so, request these records and associate them with the claims file, if received.  If such efforts are not successful, the Veteran is to be notified of such, in order to allow her the opportunity to obtain and submit those records for VA review.

2. The RO or AMC should conduct any other development, to include a new VA examination, if deemed warranted by the addition of the additional mental health treatment records.  

3. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










[CONTINUED ON NEXT PAGE]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



